Citation Nr: 0727776	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than October 10, 
2003, for the award of non-service-connected pension 
benefits.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.   

Although having requested a hearing before a travel section 
of the Board, the veteran failed to appear for the hearing 
scheduled for June 13, 2007.  Notice of the hearing was 
mailed to the veteran's address of record one month prior to 
the scheduled hearing date and was not returned as 
undeliverable.  No request was received for rescheduling.  
Therefore, the request for hearing is deemed withdrawn, and 
the appeal is being processed accordingly.  38 C.F.R. 
§ 20.704 (d) (2006).


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The evidence demonstrates the veteran initially submitted 
his claim for non-service-connected pension benefits on 
October 10, 2003, and an award of pension benefits was made 
effective the same day.

3.  The award of non-service-connected pension benefits was 
not made pursuant to a liberalizing law or administrative 
issue.


CONCLUSION OF LAW

The criteria for an effective date prior to October 10, 2003, 
for an award of non-service connected pension have not been 
met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.114, 3.400, 3.342, 4.16, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in October 2004.  The letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

The veteran originally filed a claim for non-service-
connected pension in 1991, and that claim was denied in 
February 1992.  The veteran responded to the notice that same 
month "renounce[ing his] claim for veterans pension."  He 
filed a claim for non-service-connected pension benefits on 
October 10, 2003.  The benefit was awarded from the date of 
the reopened claim, based on the veteran's advanced age and 
his income.  

The veteran filed a notice of disagreement in January 2005, 
maintaining that a VA employee had informed him that he was 
eligible for non-service-connected pension benefits beginning 
at age 65, regardless of his health, because his income was 
considered to be low enough to qualify him for non-service-
connected pension.  He averred that he turned 65 in 1991.  He 
avers that the effective date of his pension should be 
September 17, 2001, the effective date of Public Law 107-103.

The law authorizes the payment of a non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  A veteran meets the service requirements if he/she 
1) served in the active military, naval or air service for 
ninety (90) days or more during a period of war; 2) is 
permanently and totally disabled from nonservice-connected 
disability not due to his/her own willful misconduct; and 3) 
meets the net worth requirements under 38 C.F.R. § 3.274, and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23, 
3.3 (2006).  38 U.S.C.A. §§ 1502, 1521 (West 2002).  

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
on September 17, 2001, to provide that VA will consider a 
veteran to be permanently and totally disabled if he is a 
patient in a nursing home for long-term care due to 
disability, or determined to be disabled for Social Security 
Administration purposes.  See Pub. L. No. 107-103, Section 
206(a), 115 Stat. 990 (Dec. 27, 2001); 38 C.F.R. § 3.114 
(2004).  In addition, a disability pension is payable to each 
veteran who served in the active military, naval, or air 
service for 90 days or more during a period of war and who is 
65 years of age or older. See 38 U.S.C.A. § 1513 (West 2002).

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefore or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g) (West 2002).

Where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. chapter 
18 for an individual who is a child of a Vietnam veteran is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, 
dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an individual who is 
a child of a Vietnam veteran is awarded or increased pursuant 
to a liberalizing law or VA issue which became effective on 
or after the date of its enactment or issuance, in order for 
a claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  
(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue. 
(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement. 
(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.
38 C.F.R. § 3.114 (2006)

In the present case, the veteran was denied non service 
connected pension benefits by a rating action in February 
1992.  He did not appeal that action, and it became final.  

The veteran filed his claim for non service connected pension 
benefits on October 10, 2003.  There is no correspondence in 
the claims folder to suggest that the veteran at any time 
from October 1992 to October 10, 2003, filed a claim for 
pension benefits with VA.  

The veteran contends that with the enactment of Public Law 
107-103 on September 17, 2001, he became entitled to 
nonservice-connected pension benefits on that day, because he 
was in receipt of Social Security Administration disability 
benefits on that day, thus entitling him to an effective date 
of September 17, 2001 for nonservice-connected pension 
benefits; or , at the very least, an effective date of 
October 10, 2002, pursuant to 38 U.S.C.A. § 5110(g), and 
38 C.F.R. § 3.114.

The United States Court of Appeals for Veterans Claims 
(Court) held in McCay v. Brown, 9 Vet. App. 183, 187 that:

To receive the benefit of section 5110(g) and § 
3.114, a claim must be granted "pursuant to" a 
liberalizing law.  Section 5110(g) states, in 
pertinent part: "[W]here . . . [DIC] . . . is 
awarded . . . pursuant to any Act or 
administrative issue, the effective date of such 
award or increase shall be fixed in accordance 
with the facts found . . . ." 38 U.S.C. § 5110(g) 
(emphasis added).  In other words, the plain 
language of the statute and implementing 
regulation § 3.114(a)(3) contemplate a cause-and-
effect relationship between the passage or 
promulgation of a liberalizing law, and a 
subsequent review of a prior final decision on a 
claim for benefits.  Pertinent to this case, this 
Court consistently has held that where there is 
no additional change in law following a final 
decision that has considered a liberalizing 
regulation, a subsequent award would not have 
been made "pursuant to" the act or administrative 
issue that is the subject of a claimant's 
challenge under § 3.114(a)(3).  See Spencer 
(Jesse), 4 Vet.App. at 289 ("The use of the words 
'pursuant to' clearly indicates that the benefits 
of this provision adhere only where the 'Act or 
administrative issue' is one which provides a 
substantive basis for establishing entitlement to 
benefits."); see also Bonner, supra; Green, 10 
Vet.App. at 116.  In other words, where there is 
no change in law following a final decision, 
section 5110(g) cannot apply, because an award 
has not been made "pursuant to" an act or 
administrative issue.

In the present case, there is no indication that, in arriving 
at the effective date for nonservice-connected pension, the 
RO had not considered Public Law 107-103 in making this 
award.  Further, there was no change in law following the 
RO's decision requiring revision of that decision to comply 
with the law.  Finally, there is no evidence that following 
the denial of pension benefits in 1992, and prior to receipt 
of the claim for pension benefits in October 2003, any other 
claim for pension benefits was submitted by or on behalf of 
the veteran.  To conclude, the award of pension benefits 
effective October 10, 2003 was proper. 

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of granting the benefit sought and against 
granting it is roughly in balance. 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, the Board finds that the 
evidence preponderates against an allowance of an effective 
date prior to October 10, 2003 for the award of nonservice- 
connected pension benefits. 


ORDER

Entitlement to an effective date earlier than October 10, 
2003, for the award of non-service-connected pension 
benefits, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


